Citation Nr: 1235136	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-47 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to service-connected bilateral hearing loss and tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the claim. 

The evidence of record indicates that the Veteran requested a hearing before the Board.  See November 200 VA Form 9.  The RO informed the Veteran that his requested hearing had been scheduled for October 2010.  See September 2010 letter.  The Veteran, however, failed to report for the scheduled hearing.  As the record does not indicate the Veteran has requested that the hearing be rescheduled, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2011). 

The Board remanded the claim in October 2010 and December 2011 for additional development.  The actions directed by the Board have been accomplished and the matter returned for appellate review.  

Additional evidence was submitted directly to the Board in September 2012, after the Veteran's case had been certified.  See VA Form 8.  The Veteran has waived his right to have the agency of original jurisdiction (AOJ) review the additional evidence.  See 30 day waiver response received September 2012.  As such, the Board may consider this additional evidence.  See 38 C.F.R. § 20.1304 (2011).


FINDING OF FACT

There is no probative evidence of record that the Veteran's vertigo, also diagnosed as dizziness, is etiologically related to service, or that it is proximately due to or the result of his service-connected bilateral hearing loss and/or tinnitus.  


CONCLUSION OF LAW

The criteria for service connection for vertigo, to include as secondary to service-connected bilateral hearing loss and tinnitus, have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002) 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in a September 2008 letter.  Accordingly, the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service, VA, and private treatment records have been associated with the claims folder and he was afforded a VA examination in April 2009.  The RO/AMC also substantially complied with the October 2010 and December 2011 remand instructions by obtaining additional VA treatment records and scheduling the Veteran for an appropriate VA examination to address his claim on a secondary basis.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Despite being informed that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim, see 38 C.F.R. §§ 3.158 and 3.655, the Veteran failed to report to several VA examinations scheduled in conjunction with the Board's remands.  The Board acknowledges that he recently indicated he was unable to attend either examination due to lack of transportation; however, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310(b).  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322. 

38 C.F.R. § 3.310 was amended during the course of this appeal.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen, which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for vertigo.  He initially asserted that he had developed vertigo/dizziness as a result of his bilateral hearing loss and that according to literature he had read, one of the possible causes of vertigo is a damaged ear drum.  The Veteran subsequently asserted that vertigo had existed since his active service and, alternatively, that it was secondary to his bilateral hearing loss and tinnitus (which, according to medical literature, is another cause of vertigo).  See statements in support of claim dated May 2006, August 2008 and received September 2012; September 2009 VA form 21-4138; November 2009 VA Form 9.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, vertigo/dizziness, and at the time of his discharge from service, clinical evaluation of the Veteran's neurological functioning was normal, as was clinical evaluation of his ears and drums.  There were also no complaints of vertigo at the time of separation.  See October 1971 report of medical examination.  

The post-service medical evidence of record, to include records located in the Veteran's Virtual VA folder, reveals that the Veteran was seen in the Laredo Medical Center emergency room in April 2006 with a presenting complaint of vertigo.  Services rendered included an exam, CT, and medication and the discharge diagnosis was vertigo, dizziness.  He was seen at VA on two occasions that same month.  At the first visit, the Veteran was seen with complaint of vertigo and reported having an upper respiratory infection a few days prior with some nausea and vomiting.  He denied any chest pain, shortness of breath, fever or chills, but did report headache, which he described as the worst one he had ever had.  The Veteran also reported ringing in his ears.  The assessment was severe headache and vertigo ? etiology.  See physician note.  During the second April 2006 visit, the Veteran was seen for follow up status post admission to emergency room for vertigo.  He indicated that he felt well at that time and had fully recovered.  The assessment was vertigo - now resolved.  Id.  In December 2006, the Veteran reported a history of dizziness and was assessed with dizziness - resolved after treatment for ear infection.  See VA outpatient clinic note.  In December 2008, the Veteran requested anti-dizziness medications from VA.  See primary care nursing note.  

The Veteran underwent a VA miscellaneous neurological disorders examination in April 2009, at which time his claims folder and associated medical records were reviewed.  He reported one episode of vertigo in April 2006 after having an upper respiratory infection a few days prior.  More specifically, the Veteran reported having a headache and vertigo and being transferred to the emergency room where he was put on antibiotics.  The vertigo resolved and he was seen for follow up three days later, at which time he was assessed with vertigo, now resolved.  He was given a prescription for Meclizine to have with him.  The Veteran reported that that was the last episode of vertigo but that the Meclizine keeps it from recurring.  He also reported that at the time of the April 2006 incident, the vertigo was severe enough that he was unable to walk well, which is why he was sent to the emergency room.  He also had nausea, vomiting and a severe headache, which also resolved after the antibiotics and Meclizine.  The Veteran reported taking Meclizine twice a day.  He was diagnosed with intermittent vertigo or dizziness.  It was the examiner's opinion that the vertigo was not caused by or a result of either bilateral hearing loss or tinnitus.  The examiner explained that in order for the vertigo/dizziness to be caused from hearing loss or tinnitus, the Veteran would have to have Meniere's disease or some other auditory nerve or inner ear problem.  In this case, the Veteran is service-connected for hearing loss and tinnitus, but no diagnosis of Meniere's disease or other entity that could be responsible for the vertigo, which is why the vertigo/dizziness, in and of itself, is not related to the hearing loss or tinnitus.  

The assessment of vertigo ? etiology was also made in February 2010.  See VA follow-up patient note.  In January 2011, the Veteran was seen at VA with complaint of left ear drainage times four days.  He indicated that he had had a piece of tissue in his ear and green drainage was noticed on the tip of tissue.  He also reported throbbing pain to the left ear and pain when chewing food or talking.  The Veteran's left ear was noted to have yellow/green creamy looking drainage and looked swollen.  See primary care nurse medical walk-in visit note.  In March 2011, the Veteran was seen with complaint of left ear drainage for three days.  He noted the drainage in January and indicated that it went away with prescribed ear drops.  The Veteran was again noted to have creamy looking drainage to the left inner ear canal.  He was advised that he would have ear drops mailed to him, to finish all of the antibiotic treatment, and to return in a month for follow up.  See primary care nursing note.  The following month, the Veteran denied any complaint of pain but did note discomfort/itching to left outer part of his ear.  There was no drainage and the area was dry.  See April 2011 primary care nursing note.  

A private treatment record dated in June 2011 from Dr. E.R.S-M reveals that the Veteran was seen with complaint of vertigo/tinnitus for one year.  Physical examination of his ears revealed bilateral cerumen and left ear drainage and a five percent central perforation.  In pertinent part, the Veteran was assessed with dysfunction Eustachian tube.  There was a discussion regarding vertigo and its distinction from lightheadedness; syncope; loss of balance; differential (Orthostatic hypotension, benign paroxysmal positional vertigo {BPPV}, Meniere's, Labyrinthitis, thyroid dysfunction, central lesions, etc.); central; peripheral; physiology; etiology; treatment options, including no treatment; surgical indications; and prognosis.  Dr. S-M suspected BPPV versus mastoiditis (cholesteatoma).  In a September 2012 record, Dr. S-M indicated that he had been treating the Veteran since June 2011 and referenced evaluations conducted then, but did not indicate any further evaluations had been performed.  

The evidence of record does not support the claim for service connection for vertigo on a direct basis.  As noted above, service treatment records are devoid of reference to complaint of, or treatment for, vertigo.  In addition, there is no probative evidence of record providing an etiological relationship between vertigo and service.  The Board acknowledges the Veteran's assertion that vertigo has existed since active service.  While the Veteran is competent to report the sensation of dizziness or vertigo, he is not competent to assert that he had vertigo, as it is a disability involving an internal process that cannot be directly observed.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).  Irrespective of the Veteran's competency or incompetency, the Board does not find his assertion that he has had vertigo (or dizziness) since service to be credible, since none of the VA or private records associated with treatment for vertigo/dizziness indicate that it had been a long-standing problem.  In addition, the Veteran only reported one episode of vertigo, namely in April 2006, rather than multiple episodes of vertigo since service, at the time of his April 2009 VA examination, and the June 2011 record from Dr. S-M notes that the Veteran had been experiencing vertigo for only one year.  The Board also notes that the Veteran failed to report to VA examinations scheduled in November 2010, December 2010 and January 2012, which would have addressed whether the Veteran's vertigo was etiologically related to service.  

The evidence of record also does not support the claim for service connection for vertigo on a secondary basis.  The April 2009 VA examiner determined that vertigo was not caused by or a result of either bilateral hearing loss or tinnitus and provided a rationale in support of this opinion, namely that in order for the vertigo/dizziness to be caused from hearing loss or tinnitus, the Veteran would have to have Meniere's disease or some other auditory nerve or inner ear problem, which he did not.  This opinion is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  There is also no probative evidence to establish that either the Veteran's bilateral hearing loss or tinnitus had aggravated vertigo.  The Board again points out that the Veteran failed to report to VA examinations scheduled in November 2010, December 2010 and January 2012, which would have addressed the question of aggravation.  

The Board acknowledges the Veteran's assertion that according to literature he had read, one of the possible causes of vertigo is a damaged ear drum.  See May 2006 statement in support of claim.  However, as a lay person without the appropriate medical training and expertise, he simply is not competent to provide a probative opinion on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The Board also acknowledges that the Veteran was assessed with dysfunction Eustachian tube by Dr. S-M in June 2011.  There is no opinion regarding the etiology of that condition, however, to include whether it is related to either service-connected bilateral hearing loss or tinnitus.  Nor did Dr. S-M indicate whether dysfunction Eustachian tube is the cause of the Veteran's reported vertigo, and, more importantly, Dr. S-M did not provide a diagnosis of vertigo.  In addition, service connection for bilateral hearing loss was established on the basis as being due to exposure to excessive noise in service, not a damaged ear drum or dysfunctional Eustachian tube.  See November 2006 rating decision.  

Lastly, the Board acknowledges the medical information provided by the Veteran regarding Meniere's disease, vertigo and tinnitus, but finds that to the extent that he is attempting to extrapolate from this literature that service connection for vertigo is warranted, such extrapolation would constitute nothing more than an unsubstantiated medical conclusion that was not based on the medical evidence of record specific to the Veteran's claim.  The medical literature relied upon by the Veteran does not take into account his specific history, but rather provides general information and medical conclusions about vertigo unspecific to the Veteran. 

Under the circumstances of this case, the preponderance of the evidence is against the claim and the claim must be denied.  As such, the statutory provisions regarding resolution of reasonable doubt are not applicable to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for vertigo, to include as secondary to service-connected bilateral hearing loss and tinnitus, is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


